People v Alleyne (2020 NY Slip Op 02932)





People v Alleyne


2020 NY Slip Op 02932


Decided on May 20, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
LINDA CHRISTOPHER, JJ.


2017-11893
 (Ind. No. 8252/09)

[*1]The People of the State of New York, respondent,
vKeyon Alleyne, appellant.


Paul Skip Laisure, New York, NY (Kathleen Whooley of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Danny K. Chun, J.), entered October 2, 2017, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered August 3, 2011, convicting him of robbery in the first degree and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
ORDERED that the order is affirmed.
The defendant contends that the Supreme Court erroneously denied, without a hearing, his motion pursuant to CPL 440.10 to vacate his judgment of conviction which motion was based on the ground that he was denied the effective assistance of counsel.
The defendant's claim of ineffective assistance of counsel was largely based upon unsubstantiated and self-serving allegations (see CPL 440.30[4][b], [d]). "[U]nder these and all the other circumstances attending the case, there is no reasonable possibility that such allegation[s] [are] true" (CPL 440.30[4][d][ii]). Accordingly, we agree with the Supreme Court's denial, without a hearing, of the defendant's motion pursuant to CPL 440.10 (see CPL 440.30[4][b], [d]; People v Allen, 174 AD3d 815, 816; People v Wilson, 141 AD3d 737, 740; People v Broxton, 34 AD3d 491, 492).
CHAMBERS, J.P., ROMAN, COHEN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court